Exhibit 10.74



CONFORMED COPY

____________________________________________________________________________________________________________________________

 

ASSET PURCHASE AGREEMENT

by and among

PARK AVENUE RECEIVABLES CORPORATION,


THE CHASE MANHATTAN BANK,

as Funding Agent

and


THE SEVERAL FINANCIAL INSTITUTIONS
PARTY HERETO FROM TIME TO TIME,

as APA Banks


30 March, 2001

(IKON Capital Plc)

____________________________________________________________________________________________________________________________


ARTICLE I
DEFINITIONS
1      SECTION 1.1
Incorporation by Reference
1      SECTION 1.2
Other Defined Terms
1 ARTICLE II
PURCHASE COMMITMENT
7      SECTION 2.1
Liquidity Purchases
7      SECTION 2.2
Several Commitments of the APA Banks
8      SECTION 2.3
Nonrecourse Nature of Transactions
9      SECTION 2.4
Payments; Indemnity
9      SECTION 2.5
Reduction of Commitment
10 ARTICLE III
REPRESENTATIONS AND WARRANTIES
10      SECTION 3.1
PARCO Disclaimer of Representations and Warranties
10      SECTION 3.2
Representations and Warranties of the APA Banks
10 ARTICLE IV
THE FUNDING AGENT
11      SECTION 4.1
Appointment
11      SECTION 4.2
Delegation of Duties
11      SECTION 4.3
Exculpatory Provisions
11      SECTION 4.4
Reliance by Funding Agent
12      SECTION 4.5
Notices
12      SECTION 4.6
Non-reliance on the Funding Agent
12      SECTION 4.7
Indemnification
12      SECTION 4.8
The Funding Agent in Its Individual Capacity
13      SECTION 4.9
Successor Funding Agent
13      SECTION 4.10
Chase Conflict Waiver
13 ARTICLE V
MISCELLANEOUS
13      SECTION 5.1
Waivers; Amendments, etc.
13      SECTION 5.2
Notices
14      SECTION 5.3
Governing Law; Submission to Jurisdiction
14      SECTION 5.4
Severability; Counterparts; Waiver of Setoff
14
SECTION 5.5
Successors and Assigns: Participations; Assignments
14      SECTION 5.6
Effectiveness of this Agreement
16      SECTION 5.7
No Petition
16      SECTION 5.8
Waiver of Trial by Jury
16      SECTION 5.9
Limited Recourse
16      SECTION 5.10
Liability of Funding Agent
17
EXHIBIT A FORM OF TRANSFER SUPPLEMENT
19
EXHIBIT B NOTICE ADDRESSES
24

i



ANNEX I COMMITMENTS
25

ii


ASSET PURCHASE AGREEMENT
(IKON Capital Plc)

     THIS ASSET PURCHASE AGREEMENT, dated as of 30 March, 2001 (as amended,
supplemented or otherwise modified and in effect from time to time, this
“Agreement”), is by and among PARK AVENUE RECEIVABLES CORPORATION, a Delaware
corporation (together with its successors and assigns, “PARCO”), THE SEVERAL
FINANCIAL INSTITUTIONS SET FORTH ON THE SIGNATURE PAGES HERETO and the Persons
which from time to time may become a party hereto in accordance with Section
5.5(c) (the “APA Banks”) and THE CHASE MANHATTAN BANK, as funding agent for the
benefit of PARCO and the APA Banks (in such capacity, the “Funding Agent”), with
respect to the transactions contemplated by the Asset Backed Loan Agreement.

     The parties hereto agree as follows:

ARTICLE I


DEFINITIONS

     SECTION 1.1    Incorporation by Reference. Capitalized terms used herein
and not otherwise defined herein shall have the meanings attributed to such
terms in, or incorporated by reference into, the Asset Backed Loan Agreement.

     SECTION 1.2    Other Defined Terms. As used in this Agreement, the
following terms have the following meanings:

     “Adjusted Liquidity Price” means, in determining the Purchase Price with
respect to any Purchase Amount on any Purchase Date prior to the occurrence of a
Trigger Event, an amount equal to

OC + NDR

where:   

OC=   the product of (a) the APA Bank Purchase Percentage for such Purchase Date
and (b) all Collections received by the Originator and/or the Servicer or the
Borrower during the collection period covered by the most recent Servicer Report
which are due and owing to the Funding Agent, PARCO and/or the APA Banks under
the Asset Backed Loan Agreement and which have not yet been remitted to the
Funding Agent; and       NDR=   the product of (a) the APA Bank Purchase
Percentage for such Purchase Date and (b) the sum of (i) the aggregate
Outstanding Balance of all Funded Receivables plus (ii) to the extent not
included in OC above, all amounts payable by the Borrower and/or the Originator
pursuant to Section 2.3(c)(i) and (ii) of the Asset Backed Loan Agreement minus
(iii) the aggregate Outstanding Balance of all Funded Receivables that are
Defaulted Receivables.

Each of the foregoing shall be determined from the most recent Servicer Report
delivered to the Funding Agent.

     “Affected APA Bank” is defined in Section 5.5(c).

1



     “Agent” means Chase, as administrative agent on behalf of PARCO, and its
successors and assigns in such capacity.

     “Aggregate Commitment” shall mean the Approved Currency Equivalent of
$127,500,000.

     “Agreement” is defined in the recitals hereto.

     “APA Bank Net Investment” means, at any time, the sum of (a) the aggregate
amount paid to the Borrower by the APA Banks in connection with any Incremental
Borrowing pursuant to Section 2.1 of the Asset Backed Loan Agreement plus (b)
the aggregate Purchase Price paid to PARCO by the APA Banks pursuant to Section
2.1 minus the aggregate amount of Collections received by the Funding Agent and
remitted by the Funding Agent to the APA Banks in reduction of APA Bank Net
Investment pursuant to Section 2.4(a)(iii) of this Agreement or in reduction of
the APA Bank’s Capital pursuant to Section 1.03(c)(iii) of the Asset Backed Loan
Agreement; provided that the APA Bank Net Investment shall be restored in the
amount of any Collections and other amounts so received and applied if, at any
time, the distribution thereof is rescinded or otherwise must be returned for
any reason.

     “APA Bank Interest” means the APA Banks’ security interest granted pursuant
to Section 2.14 of the Asset Backed Loan Agreement and from PARCO pursuant to
this Agreement in an amount equal to the percentage equivalent of a fraction,
the numerator of which is the excess, if any, of (a) the sum of (i) the
aggregate Purchase Amounts specified by PARCO in Sale Notices delivered pursuant
to Section 2.1 and (ii) the aggregate amount advanced by the APA Banks pursuant
to Section 2.1 of the Asset Backed Loan Agreement over (b) the aggregate amount
of Collections received by the Funding Agent and remitted by the Funding Agent
to the APA Banks in reduction of the APA Bank Net Investment pursuant to Section
2.4(a)(iii) of this Agreement or in reduction of the APA Bank’s Outstanding
Loans pursuant to Section 2.3(c)(iii) of the Asset Backed Loan Agreement (unless
the APA Bank Net Investment or the APA Banks’ Outstanding Loans shall have been
restored because such distribution was rescinded or otherwise returned for any
reason) and the denominator of which is the Net Investment; provided that the
APA Bank Interest shall be zero on any date that the APA Bank Net Investment is
zero.

     “APA Bank Purchase Percentage” means, for any Purchase Date, the percentage
equivalent of a fraction, the numerator of which is the Purchase Amount for such
Purchase Date and denominator of which is the Net Investment on such Purchase
Date.

     “APA Banks” is defined in the recitals hereto.

     “Approved Currency” shall mean United States dollars and Sterling.

     “Approved Currency Equivalent” shall mean the value expressed in Approved
Currencies as determined by the Applicable Forward Rate(s) of the applicable FX
Hedging Agreements.

     “Article” means a numbered article of this Agreement, unless otherwise
specified.

     “Asset Backed Loan Agreement” means the loan agreement dated as of 30
March, 2001 between the Borrower, the Originator, PARCO, the APA Banks and
Chase.

     “Available Commitment” of any APA Bank means, on any date of determination,
the excess, if any, of such APA Bank’s Commitment over such APA Bank’s Pro Rata
Share of

2



the APA Bank Net Investment; provided, however that the Available Commitment of
any APA Bank shall be reduced to zero on the Scheduled Commitment Termination
Date.

     “Chase” means The Chase Manhattan Bank, a New York banking corporation, and
its successors and assigns.

     “Chase Roles” is defined in Section 4.10.

     “Commercial Paper” means the short-term promissory notes of PARCO issued in
the United States commercial paper market.

     “Commitment” of any APA Bank means the amount set forth on Annex I hereto
opposite such APA Bank’s name, or in its Transfer Supplement, as the same may be
reduced from time to time in accordance with Section 2.5 or Section 5.5(c).

     “Commitment Expiry Date” shall mean the earlier to occur of (i) the date on
which the Net Investment shall have been reduced to zero and all amounts due and
owing to PARCO and the APA Banks under the Asset Backed Loan Agreement shall
have been indefeasibly paid in full (as certified by the Funding Agent) and the
Commitments have reduced to zero pursuant to Section 2.5(ii) and (ii) the
Scheduled Commitment Termination Date.

     “Defaulting APA Bank” is defined in Section 2.2(b).

     “Discount” means the amount of discount or interest to accrue on or in
respect to the Commercial Paper allocated, in whole or in part, by the Funding
Agent to fund the purchase or maintenance of the PARCO Net Investment
(including, without limitation, any discount or interest attributable to the
commissions of placement agents and dealers in respect of such Commercial Paper
and any costs associated with funding small or odd-lot amounts, to the extent
that such commissions or costs are allocated, in whole or in part, to such
Commercial Paper by the Funding Agent).

      “Federal Funds Rate” means, for any day, an interest rate per annum equal
to (a) the weighted average of the rates on overnight Federal funds transactions
with members of the Federal Reserve System arranged by Federal funds brokers on
such day, as published for such day (or, if such day is not a Business Day, for
the immediately preceding Business Day) by the Federal Reserve Bank of New York,
or (b) if such rate is not so published for any day which is a Business Day, the
average of the quotations at approximately 11:00 A.M. (New York time) on such
day on such transactions received by the Funding Agent from three (3) federal
funds brokers of recognized standing selected by the Funding Agent in its sole
discretion.

     “Funded Assets” means each Funded Receivable and all Related Security and
Collections with respect thereto.

      “Funded Receivables” means all of the Receivables funded by PARCO under
the Asset Backed Loan Agreement.

      “Funding Account” is defined in Section 2.4(a).

      “Funding Agent” means Chase, in its capacity as Administrative Agent for
the benefit of PARCO and the APA Banks under the Asset Backed Loan Agreement,
for the benefit of the APA Banks under this Agreement, and for the benefit of
PARCO pursuant to Section 2.4(a) of this Agreement, and not in its individual
capacity or as an APA Bank.

3



     “Manager” means Global Securitization Services, LLC, a Delaware limited
liability company, as manager on behalf of PARCO, and its successors and assigns
in such capacity.

     “Net Investment” means, at any time, the aggregate amount paid by PARCO or
the APA Banks in connection with any Incremental Borrowing pursuant to Section
2.1 of the Asset Backed Loan Agreement minus the aggregate amount of Collections
received by the Funding Agent and remitted by the Funding Agent to PARCO or the
APA Banks in reduction of Net Investment pursuant to Section 2.4(a)(iii) of this
Agreement or in reduction of the Outstanding Loans pursuant to Section
2.3(c)(iii) of the Asset Backed Loan Agreement; provided that the Net Investment
shall be restored in the amount of any Collections and other amounts so received
and applied if, at any time, the distribution thereof is rescinded or otherwise
must be returned for any reason.

     “Non-Defaulting APA Bank” is defined in Section 2.2(b).

     “PARCO” is defined in the recitals hereto.

     “PARCO Insolvency Event” means, with respect to PARCO, the occurrence of
any one or more of the following: (a) any proceeding shall have been instituted
by PARCO seeking to adjudicate it as bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of any
order for relief or the appointment of a receiver, trustee or other similar
official for it or any substantial part of its property, or (b) any proceeding
of the type described in the foregoing clause (a) shall be instituted against
PARCO and shall have remained undismissed for a period of sixty (60) consecutive
days, or an order granting relief requested in any such proceeding shall be
entered.

     “PARCO Interest” means, on any date of determination, PARCO’s security
interest granted pursuant to Section 2.14 of the Asset Backed Loan Agreement in
an amount equal to the percentage equivalent of a fraction, the numerator of
which is the excess, if any, of (a) the aggregate amount advanced by PARCO
pursuant to Section 2.1 of the Asset Backed Loan Agreement over (b) the sum of
(i) the aggregate Purchase Amounts specified by PARCO in Sale Notices delivered
pursuant to Section 2.1 and (ii) the aggregate amount of Collections received by
the Funding Agent and remitted by the Funding Agent to PARCO in reduction of
PARCO Net Investment pursuant to Section 2.4(a)(iii) of this Agreement or in
reduction of PARCO’s Outstanding Loan pursuant to Section 2.3(c)(iii) of the
Asset Backed Loan Agreement (unless the PARCO Net Investment or PARCO’s Capital
shall have been restored because such distribution was rescinded or otherwise
returned for any reason) and the denominator of which is the Net Investment.

     “PARCO Net Investment” means, at any time, the aggregate amount paid to the
Borrower by PARCO in connection with any Incremental Borrowing pursuant to
Section 2.1 of the Asset Backed Loan Agreement minus the sum of (a) the
aggregate Purchase Prices received by PARCO (less any amount thereof
attributable to Discount or Unaccrued Discount) pursuant to Section 2.1 and (b)
the aggregate amount of Collections received by the Funding Agent and remitted
by the Funding Agent to PARCO in reduction of PARCO Net Investment pursuant to
Section 2.4(a)(iii) of this Agreement or in reduction of PARCO’s Outstanding
Loans pursuant to Section 2.3(c)(iii) of the Asset Backed Loan Agreement;
provided that the PARCO Net Investment shall be restored in the amount of any
Collections and other amounts so received and applied if, at any time, the
distribution thereof is rescinded or otherwise must be returned for any reason.

4



     “PARCO Residual Amount” is defined in Section 2.4(d).

     “PARCO Termination Event” means the providers of PARCO’s program liquidity
and/or letter of credit facilities shall have given notice that an event of
default has occurred and is continuing under their respective agreements with
PARCO.

     “Participation” is defined in Section 5.5(b).

     “Pro Rata Share” of any APA Bank means, on any date of determination, the
ratio (expressed as a percentage) of such APA Bank’s Commitment to the Aggregate
Commitment on such date; provided that on any date after the Commitment Expiry
Date the Pro Rata Share of any APA Bank shall be such APA Bank’s Pro Rata Share
on the Commitment Expiry Date.

     “Purchase Amount” means for any Purchase Date the amount of the PARCO Net
Investment specified by PARCO in the Sale Notice for such Purchase Date;
provided, however, that the Purchase Amount specified by PARCO for any Purchase
Date shall not exceed the amount that will reduce the PARCO Interest to zero.

     “Purchase Date” means a date specified by PARCO in a Sale Notice as being
the effective date of PARCO’s assignment to the APA Banks of the Purchase
Percentage with respect to such Purchase Date of the PARCO Interest.

     “Purchase Percentage” means, for any Purchase Date, the percentage
equivalent of a fraction, the numerator of which is the Purchase Amount for such
Purchase Date and denominator of which is the excess, if any, of (a) the
aggregate amount advanced by PARCO to the Borrower pursuant to Section 2.1 of
the Asset Backed Loan Agreement over (b) the sum of (i) the aggregate Purchase
Amount specified by PARCO in Sales Notices delivered pursuant to Section 2.1 and
(ii) the aggregate amount of Collections received by the Funding Agent and
remitted by the Funding Agent to PARCO in reduction of PARCO Net Investment
pursuant to Section 2.4(a)(iii) of this Agreement or in reduction of PARCO’s
Outstanding Loan pursuant to Section 2.3(c)(iii) of the Asset Backed Loan
Agreement (unless the PARCO Net Investment or PARCO’s Outstanding Loan shall
have been restored because such distribution was rescinded or otherwise returned
for any reason) on such Purchase Date.

     “Purchase Price” means, (a) on any Purchase Date on or prior to the date of
the occurrence of a Trigger Event, an amount equal to the sum of (i) the lesser
of (A) the Approved Currency Equivalent of the Purchase Amount for such Purchase
Date and (B) the Adjusted Liquidity Price with respect to such Purchase Amount,
plus (ii) the sum of (A) the Purchase Percentage with respect to such Purchase
Date of all accrued and unpaid Discount and (B) the Unaccrued Discount with
respect to such Purchase Amount and (b) on any Purchase Date after the date of
the occurrence of a Trigger Event, an amount equal to the sum of (i) the
Approved Currency Equivalent of the Purchase Amount for such Purchase Date plus
(ii) the sum of (A) the Purchase Percentage with respect to such Purchase Date
of all accrued and unpaid Discount and (B) the Unaccrued Discount with respect
to such Purchase Amount; provided, that, if on the date of the occurrence of
such Trigger Event, the Approved Currency Equivalent of the Net Investment
exceeds the Termination Date Balance (the amount of such excess, the “Loss
Amount”), the amount in clause (b)(i) above on any Purchase Date occurring after
the occurrence of such Trigger Event shall be reduced by an amount equal to the
APA Bank Purchase Percentage for such Purchase Date of the Loss Amount.

     “Purchase Price Deficit” is defined in Section 2.2(b).

     “Purchaser” is defined in Section 5.5(c).

5



      “Rating Agencies” means on any date of determination the rating agencies
then rating the Commercial Paper at the request of PARCO.

      “Rating Confirmation” means, with respect to PARCO and any material
amendment, modification, waiver or other action to be taken pursuant to the
terms of this Agreement, a confirmation by each of the Rating Agencies that such
proposed material amendment, modification, waiver or action shall not result in
a downgrade or withdrawal of such Rating Agency’s then current rating of the
Commercial Paper.

      “Reduction Percentage” means, with respect to any Purchase for which the
Adjusted Liquidity Price or Termination Date Balance is included in the
calculation of the Purchase Price therefor, the percentage equivalent of a
fraction, the numerator of which is the PARCO Residual Amount for such Purchase
and the denominator of which is the sum of (i) the Adjusted Liquidity Price or
the Termination Date Balance, as applicable, and (ii) the PARCO Residual Amount.

     “Required APA Banks” means APA Banks having Pro Rata Shares in the
aggregate at least equal to 66-2/3%; provided that the Commitment of any
Defaulting APA Bank that has not paid all amounts due and owing by it in respect
of purchases it was obliged to make shall not be included in the Aggregate
Commitment for purposes of this definition.

     “Sale Notice” means an irrevocable written notice given by an authorized
signer or authorized officer of PARCO (or on behalf of PARCO by Chase, in its
capacity as the Agent) to the Funding Agent committing to sell, assign and
transfer to the APA Banks, all or a percentage of the PARCO Interest, which
notice shall designate (a) the applicable Purchase Date, (b) the amount of the
PARCO Net Investment to be purchased by the APA Banks on such Purchase Date, (c)
the Purchase Percentage and the APA Bank Purchase Percentage for such Purchase
Date, (d) the Purchase Price (including a calculation of the Purchase Price),
(e) that no PARCO Insolvency Event has occurred and (f) wire transfer
instructions specifying the account(s) into which the proceeds of the Purchase
Price shall be deposited.

     “Scheduled Commitment Termination Date” means 28 March 2002, as such date
may be extended for an additional period of time up to 364 days from time to
time in writing by PARCO, the Funding Agent and the APA Banks.

     “Section” means a numbered section of this Agreement unless otherwise
specified.

     “Termination Date Balance” means, on the date of occurrence of a Trigger
Event, an amount equal to:

OC + NDR

     where:

OC=
  all Collections received by the Originator and/or the Servicer or the Borrower
during the collection period covered by the Servicer Report delivered to the
Funding Agent on or immediately prior to the date of the occurrence of such
Trigger Event which are due and owing to the Funding Agent, PARCO and/or the APA
Banks under the Asset Backed Loan Agreement and which have not yet been remitted
to the Funding Agent.

6



     

NDR=   the sum of (i) the aggregate Outstanding Balance of all Funded
Receivables plus (ii) to the extent not included in OC above, all amounts
payable by the Borrower and/or the Originator pursuant to Section 2.3(c)(i) and
(ii) of the Asset Backed Loan Agreement minus (iii) the aggregate Outstanding
Balance of all Funded Receivables that are Defaulted Receivables.       Each of
the foregoing shall be determined from the Servicer Report delivered to the
Funding Agent on or immediately prior to the date of the occurrence of such
Trigger Event.

     “Transaction Documents” is defined in Section 3.1.

     “Transaction Parties” is defined in Section 3.1.

     “Transfer Supplement” is defined in Section 5.5(c).

     “Unaccrued Discount” means on any Purchase Date with respect to any
Purchase Amount, the Discount that would have accrued on the Commercial Paper
allocated, in whole or in part, by the Funding Agent to fund the purchase or
maintenance of such Purchase Amount subsequent to such Purchase Date to the
maturity date thereof if the related reduction in the PARCO Net Investment had
not occurred.

ARTICLE II


PURCHASE COMMITMENT

     SECTION 2.1    Liquidity Purchases.

     (a)    Sales by PARCO. From time to time prior to the Commitment Expiry
Date, PARCO may, and on the Commitment Expiry Date or upon the occurrence of a
PARCO Termination Event, PARCO shall be obligated to deliver a Sale Notice to
the Funding Agent. Each Sale Notice shall be delivered by PARCO to the Funding
Agent prior to 12.30P.M. (New York time) on the proposed Purchase Date and shall
constitute an irrevocable offer by PARCO to sell the Purchase Percentage with
respect to such Purchase Date of the PARCO Interest described therein at the
Purchase Price. The Purchase Amount set forth in any Sale Notice delivered by
PARCO on the Commitment Expiry Date or upon the occurrence of a PARCO
Termination Event shall equal the PARCO Net Investment. Each Sale Notice
delivered by PARCO shall be deemed to be a representation and warranty by PARCO
that no PARCO Insolvency Event shall have occurred and be continuing. Each APA
Bank hereby agrees to purchase from PARCO its Pro Rata Share of the Purchase
Percentage of the PARCO Interest for a purchase price equal to its Pro Rata
Share of the Purchase Price on the Purchase Date (which date, subject to Section
2.1(b) below, may be the same as the date of the Sale Notice). Notwithstanding
anything to the contrary set forth in this Agreement, the APA Banks shall have
no obligation to purchase the PARCO Interest or any portion thereof from PARCO
if, on such Purchase Date, a PARCO Insolvency Event shall have occurred and be
continuing. The Funding Agent shall promptly advise the APA Banks (by telecopy
or by telephone call promptly confirmed in writing by telecopy) of the receipt
and content of any Sale Notice delivered to it by PARCO and shall promptly
advise PARCO of the Purchase Price and each APA Bank of its Pro Rata Share of
the Purchase Price. The Purchase Price shall be deposited in immediately
available funds into the account(s) specified by PARCO in the related Sale
Notice.

     (b)    Timing of Sale Notice and Purchase Date. If, at or prior to
12.30P.M. (New York time) on any Business Day, PARCO delivers a Sale Notice to
the Funding Agent specifying

7



that a Purchase Date shall be the same date as the date of the Sale Notice, the
Funding Agent shall, by no later than 1.30P.M. (New York time) on such Business
Day, notify each APA Bank of such Sale Notice. Each APA Bank shall make a
purchase of its Pro Rata Share of the Purchase Percentage of the PARCO Interest
by advancing immediately available funds on such date to the account of PARCO
maintained at the principal office of the Funding Agent no later than 3.00P.M.
(New York time). Notwithstanding the fact that a Purchase Date may occur on a
date which is later than the date on which the Sale Notice is delivered to the
Funding Agent, the several obligation of each APA Bank of accept such transfer
and to make payment of the amount required to be paid by it pursuant to Section
2.2 shall arise immediately upon receipt by the Funding Agent of a Sale Notice.
Regardless of when the Sale Notice is received, any APA Bank may designate any
one or more of its domestic or foreign branches, offices or affiliates through
which it will fund its Pro Rata Share of the Purchase Price for a Purchase, and
the term “APA Bank” shall include any such branch, office or affiliate for such
purchase.

     SECTION 2.2    Several Commitments of the APA Banks.

     (a)    Funding upon Receipt of a Sale Notice. Each APA Bank hereby
absolutely and unconditionally (except as provided in Section 2.1(a)) severally
commits to PARCO and to the Funding Agent to provide the Funding Agent, on each
Purchase Date (if notice has been given in accordance with Section 2.1(b)) at
the principal office of the Funding Agent in The City of New York for delivery
to PARCO, with immediately available funds in an amount equal to such APA Bank’s
Pro Rata Share of the Purchase Price with respect to such Purchase Date,
whereupon such APA Bank shall become the sole owner of its Pro Rata Share of the
APA Bank Purchase Percentage with respect to such Purchase Date of the Funded
Assets. The APA Banks several obligations under this Section 2.2(a) to provide
the Funding Agent with funds shall terminate on the Commitment Expiry Date.
Notwithstanding anything contained in this Section 2.2(a) or elsewhere in this
Agreement to the contrary, no APA Bank shall be obligated to provide the Funding
Agent with aggregate funds in connection with a Purchase in an amount that would
exceed such APA Bank’s Available Commitment then in effect. The failure of any
APA Bank to make its Pro Rata Share of the Purchase Price available to the
Funding Agent shall not relieve any other APA Bank of its obligations
thereunder.

     (b)    Defaulting APA Banks. If, by 2.00P.M. (New York time) on any
Purchase Date, one or more APA Banks (each, a “Defaulting APA Bank”, and each
APA Bank other than the Defaulting APA Bank being referred to as a
“Non-Defaulting APA Bank”) fails to make its Pro Rata Share of the Purchase
Price available to the Funding Agent pursuant to Section 2.1(b) (the aggregate
amount not so made available to the Funding Agent being herein called the
“Purchase Price Deficit”), then the Funding Agent shall, by no later than
2.30P.M. (New York time) on such Purchase Date, instruct each Non-Defaulting APA
Bank to pay, by no later than 3.00P.M. (New York time) on such Purchase Date, in
immediately available funds, to the accounts designated by the Funding Agent, an
amount equal to the lessor of (x) such Non-Defaulting APA Bank’s proportionate
share (based upon the relative Commitments of the Non-Defaulting APA Banks) of
the Purchase Price Deficit and (y) its Available Commitment. A Defaulting APA
Bank shall forthwith, upon demand, pay the Funding Agent for the rateable
benefit of the Non-Defaulting APA Banks all amounts paid by each Non-Defaulting
APA Bank on behalf of such Defaulting APA Bank, together with interest thereon,
for each day from the date a payment was made by a Non-Defaulting APA Bank until
the date such Non-Defaulting APA Bank has been paid such amounts in full, at a
rate per annum equal to the sum of the Federal Funds Rate plus 2%. In addition,
without prejudice to any other rights that PARCO may have under applicable law,
each Defaulting APA Bank shall pay to PARCO, forthwith upon demand, the
difference between the Defaulting APA Bank’s unpaid Pro Rata Share of the
Purchase Price and the amount paid with respect thereto by the Non-Defaulting
APA Banks, together with interest thereon, for each day from the date of the
Funding Agent’s request for such Defaulting

8



APA Bank’s Pro Rata Share of the Purchase Price pursuant to Section 2.1(b) until
the date the requisite amount is paid to PARCO in full, at a rate per annum
equal to the sum of the Federal Funds Rate plus 2%.

     SECTION 2.3    Nonrecourse Nature of Transactions. Each of the Funding
Agent and the APA Banks hereby agrees that any Purchase shall be without
recourse of any kind to PARCO or the Funding Agent, except as expressly provided
in Section 4.3 and 4.7 with respect to the Funding Agent.

     SECTION 2.4    Payments; Indemnity.

     (a)    Payments Generally. On or prior to the Closing Date, the Funding
Agent shall establish a demand deposit account with Chase for the benefit of
PARCO and the APA Banks (the “Funding Account”), into which all Collections and
other amounts received by the Funding Agent from the Servicer or the Borrower
shall be deposited. The Funding Agent, on behalf of PARCO and the APA Banks,
shall have the sole right of withdrawal from the Funding Account. For so long as
any amounts remaining due and owing to PARCO or the APA Banks hereunder or under
the Asset Backed Loan Agreement, the Funding Agent shall distribute all payments
received by it in respect of the Funded Assets immediately after receipt thereof
by (i) transferring to PARCO and the APA Banks, on a pro rata basis, based on
the amounts thereof owing to PARCO and the APA Banks, respectively, all payments
of Interest, (ii) transferring to PARCO and the APA Banks, on a pro rata basis,
based on the PARCO Interest and the APA Bank Interest, respectively, on the date
of payment, all payments in reduction of the Net Investment and (iii)
transferring to PARCO and/or the APA Banks, any other amounts owing to PARCO
and/or the APA Banks hereunder or under the Asset Backed Loan Agreement. Such
transfers shall be made by the Funding Agent by withdrawing funds on deposit in
the Funding Account and remitting such funds to the accounts of PARCO and each
of the APA Banks specified by each of them from time to time. The Funding Agent
shall remit any such funds to the APA Banks rateably in accordance with their
Pro Rata Shares (calculated without regard to that portion of the Commitment of
a Defaulting APA Bank which such Defaulting APA Bank failed to fund pursuant to
this Agreement).

     (b)    Requests for Indemnity under the Transaction Documents. The Funding
Agent shall, at the written request of any APA Bank, make demand of PARCO for
payment of any amounts from time to time claimed by such APA Bank pursuant to
the terms of the Asset Backed Loan Agreement, and the Funding Agent shall, upon
its receipt of such amounts, distribute them to each such APA Bank rateably in
accordance with their respective Pro Rata Shares (calculated without regard to
that portion of the Commitment of a Defaulting APA Bank which such Defaulting
APA Bank failed to fund pursuant to this Agreement).

     (c)    Payments Conditional upon Receipt from Borrower or the Servicer.
Anything in this Agreement to the contrary notwithstanding, the Funding Agent
shall have no obligation to make any payments to the APA Banks unless and until
it has received such amounts from the Borrower or the Servicer or otherwise
pursuant to the Asset Backed Loan Agreement.

     (d)    PARCO Residual Amount. If (i) the Adjusted Liquidity Price or the
Termination Date Balance is included in the calculation of the Purchase Price
for any Purchase of the PARCO Interest, and (ii) on the related Purchase Date,
the Adjusted Liquidity Price or the Termination Date Balance, as applicable, is
less than the Aggregate Net Investment (the amount of insufficiency, the “PARCO
Residual Amount”), then, in such event, each APA Bank hereby agrees that the
Funding Agent, for the benefit of PARCO, shall remit to PARCO its Reduction
Percentage of any amounts received by the Funding Agent from any Transaction
Party in respect of interest or any reduction of the Aggregate New Investment,
as applicable, on the First Business

9



Day immediately following the payment in full to the APA Banks of all amounts
due and owing to the APA Banks under the Transaction Documents.

     SECTION 2.5    Reduction of Commitment. The Commitment of each APA Bank (i)
shall be automatically reduced following any permanent reduction of the Funding
Limit under the Asset Backed Loan Agreement in an amount equal to such APA
Bank’s Pro Rata Share of 102% of the amount of such reduction and (ii) shall be
automatically reduced to zero on the Commitment Expiry Date.

ARTICLE III


REPRESENTATIONS AND WARRANTIES

     SECTION 3.1    PARCO Disclaimer of Representations and Warranties. By
executing and delivering any Sale Notice pursuant to Section 2.1(a), (a) PARCO
makes no representation or warranty and assumes no responsibility with respect
to any statements, warranties or representations made in or in connection with
the Funded Assets or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Funded Assets, the Asset Backed Loan
Agreement, or any other Transaction Document, and (b) PARCO makes no
representation or warranty or assumes no responsibility with respect to the
financial condition of the Servicer, the Borrower or the Originator
(collectively, the “Transaction Parties”) or the Funding Agent, or the
performance or observance by the Transaction Parties of any of their respective
obligations under the Transaction Documents.

     SECTION 3.2    Representations and Warranties of the APA Banks. Each APA
Bank (a) confirms that it has received copies of the Asset Backed Loan Agreement
and the other Transaction Documents; (b) represents and warrants to the Funding
Agent and PARCO that it has, independently and without reliance upon the Funding
Agent or PARCO, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, prospects, financial and other conditions and
creditworthiness of the Transaction Parties, and made its own decision to enter
into this Agreement; (c) represents that it will, independently and without
reliance upon the Funding Agent or PARCO, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Transaction Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, prospects, financial and other condition and
creditworthiness of the Transaction Parties; (d) appoints and authorizes the
Funding Agent to take such action as agent on its behalf and to exercise such
powers under this Agreement and the other Transaction Documents as are delegated
to the Funding Agent by the terms hereof and thereof, together with such powers
as are reasonably incidental thereto; (e) represents and warrants that it is (i)
a “qualified institutional buyer” (as such term is defined in Rule 144A under
the Securities Act of 1933, as amended) and (ii) a corporation or a banking
association duly organised and validly existing under the laws of its
jurisdiction of incorporation or organisation and has all corporate power to
perform its obligations hereunder; (f) represents and warrants that no
authorization or approval or other action by, and no notice to or filing with,
any governmental authority or regulatory body is required for the due execution,
delivery and performance by it of this Agreement, which has not otherwise been
obtained; (g) represents and warrants that the execution, delivery and
performance of this Agreement are within its corporate powers, have been duly
authorised by all necessary corporate action, do not contravene or violate (i)
its certificate or articles of incorporation or association or by–laws, (ii) any
law, rule or regulation applicable to it, (iii) any restrictions under any
agreement, contract or instrument to which it is a party or any of its property
is bound, or

10



(iv) any order, writ, judgment, award, injunction or decree binding on or
affecting it or its property, and do not result in the creation or imposition of
any adverse claim on its assets, which contravention or violation in any of the
foregoing cases could have a material adverse effect on its financial condition
or its ability to perform its obligations hereunder; (h) represents and warrants
that this Agreement constitutes its legal, valid and binding obligations
enforceable against it in accordance with their terms, except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganisation
or other similar laws relating to limiting creditors’ rights generally and by
equitable principles (regardless of whether such enforceability is considered in
a proceeding in equity or at law); and (i) represents and warrants that this
Agreement has been duly authorised, executed and delivered by it.

ARTICLE IV


THE FUNDING AGENT

     SECTION 4.1    Appointment. Each of PARCO and each APA Bank hereby
irrevocably designates and appoints the Funding Agent as its agent under this
Agreement and each of PARCO and each APA Bank irrevocably authorizes the Funding
Agent, in such capacity, to take such action on its behalf under the provisions
of this Agreement and to exercise such powers and perform such duties as are
expressly delegated to the Funding Agent by the terms of this Agreement,
together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Funding Agent shall not have any duties or responsibilities except those
expressly set forth herein, or any fiduciary relationship with either PARCO or
any APA Bank, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or otherwise exist
against the Funding Agent. The provisions of this Article IV are solely for the
benefit of the Funding Agent, PARCO and the APA Banks. In performing its
functions and duties solely under this Agreement, subject to the provisions of
Section 5.10, the Funding Agent shall act solely as the agent of the APA Banks
and does not assume, nor shall be deemed to have assumed, any obligation or
relationship of trust or agency with or for PARCO.

     SECTION 4.2    Delegation of Duties. The Funding Agent may execute any of
its duties under this Agreement by or through agents or attorneys-in-fact and
shall be entitled to advice of counsel (who may be counsel for the Borrower or
the Servicer), independent public accountants and other experts selected by it
concerning all matters pertaining to such duties. The Funding Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.

     SECTION 4.3    Exculpatory Provisions. Neither the Funding Agent nor any of
its officers, directors, employees, agents, attorneys-in-fact or Affiliates
shall be (i) liable for any action lawfully taken or omitted to be taken by it
or any Person described in Section 4.2 under or in connection with this
Agreement (x) with the consent or at the request of either PARCO or the APA
Banks or (y) in the absence of its own gross negligence or wilful misconduct or
(ii) responsible in any manner to either PARCO or any APA Bank for any recitals,
statements, representations or warranties made by any of the Transaction Parties
or any officer thereof contained in this Agreement or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Funding Agent under or in connection with, this Agreement or the other
Transaction Documents or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or the other Transaction
Documents or for any failure of any of the Transaction Parties to perform its
obligations hereunder or thereunder. The Funding Agent shall not be under any
obligation to either PARCO or any APA Bank to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or

11



conditions of, this Agreement or any of the other Transaction Documents or to
inspect the properties, books or records of any of the Transaction Parties.

     SECTION 4.4    Reliance by Funding Agent. The Funding Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to PARCO or any APA Bank), independent accountants
and other experts selected by the Funding Agent and shall not be liable for any
action taken or omitted to be taken by it in good faith in accordance with the
advice of such counsel, accountants or experts. The Funding Agent shall be fully
justified in failing or refusing to take any action under the Transaction
Documents unless it shall first receive such advice or concurrence of PARCO or
the APA Banks, as applicable, as it deems appropriate or it shall first be
indemnified to its satisfaction by PARCO or the APA Banks, as applicable,
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Funding Agent shall in all
cases be fully protected in acting, or in refraining from acting, under the
Transaction Documents in accordance with a request of PARCO or the Required APA
Banks, as applicable, and such request and any action taken or failure to act
pursuant thereto shall be binding upon PARCO and the APA Banks, as applicable.

     SECTION 4.5    Notices. The Funding Agent shall not be deemed to have
knowledge or notice of the occurrence of any Trigger Event unless the Funding
Agent has received notice from PARCO, any APA Bank or any Transaction Party
referring to the Agreement or any other Transaction Document describing such
Trigger Event and stating that such notice is a “notice of a Trigger Event”. In
the event that the Funding Agent receives such a notice, the Funding Agent shall
give notice thereof to PARCO, each APA Bank and the Rating Agencies. The Funding
Agent shall take such action with respect to such event as shall be reasonably
directed by PARCO and the Required APA Banks, provided that unless and until the
Funding Agent shall have received such directions, the Funding Agent may (but
shall not be obligated to) take such action, or refrain from taking such action,
with respect to such event as it shall deem advisable in the best interests of
PARCO and the APA Banks.

     SECTION 4.6    Non-reliance on the Funding Agent. PARCO and each APA Bank
expressly acknowledges that neither the Funding Agent nor any of its officers,
directors, employees, agents, attorneys–in–fact or Affiliates has made any
representations or warranties to it and that no act by the Funding Agent
hereinafter taken, including any review of the affairs of any Transaction Party,
shall be deemed to constitute any representation or warranty by the Funding
Agent to either PARCO or any APA Bank. Except for notices, reports and other
documents expressly required to be furnished to PARCO or any APA Bank. Except
for notices, reports and other documents expressly required to be furnished to
PARCO and the APA Banks by the Funding Agent hereunder, the Funding Agent shall
have no duty or responsibility to provide either PARCO or any APA Bank with any
credit or other information concerning the business, operations, property,
condition (financial or otherwise), prospects or creditworthiness of the
Transaction Parties which may come into the possession of the Funding Agent or
any of its officers, directors, employees, agents, attorneys–in–fact or
Affiliates.

     SECTION 4.7    Indemnification. The APA Banks agree to indemnify the
Funding Agent and its officers, directors, employees, representatives and agents
(to the extent not reimbursed by the Transaction Parties, and without limiting
the obligation of any Transaction Party to do so in accordance with the terms of
the Asset Backed Loan Agreement and the other Transaction Documents), rateably
according to their Pro Rata Shares, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or

12



disbursements of any kind or nature whatsoever (including, without limitation,
the reasonable fees and disbursements of counsel for the Funding Agent or the
affected Person in connection with any investigative, administrative or judicial
proceeding commenced or threatened, whether or not the Funding Agent or such
affected Person shall be designated a party thereto) that may at any time be
imposed on, incurred by or asserted against the Funding Agent or such affected
Person as a result of, or arising out of, or in any way related to or by reason
of, any of the transactions contemplated hereunder or under the Transaction
Documents or the execution, delivery or performance of this Agreement, the Asset
Backed Loan Agreement, any other Transaction Document or any other document
furnished in connection herewith or therewith (but excluding any such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting solely from the gross negligence or
wilful misconduct of the Funding Agent or such affected Person).

     SECTION 4.8    The Funding Agent in Its Individual Capacity. The Funding
Agent and its Affiliates may make loans to, accept deposits from and generally
engage in any kind of business with any of the Transaction Parties or any of
their Affiliates as though the Funding Agent were not the Funding Agent
hereunder. With respect to its acquisition of any interest in the Funded Assets
pursuant to this Agreement, the Funding Agent shall have the same rights and
powers under this Agreement as any APA Bank and may exercise the same as though
it were not the Funding Agent, and the term “APA Bank” shall include the Funding
Agent in its individual capacity as an APA Bank.

     SECTION 4.9    Successor Funding Agent. The Funding Agent may, upon five
(5) days’ notice to PARCO, the APA Banks and the Rating Agencies resign as
Funding Agent. If the Funding Agent shall resign as Funding Agent under this
Agreement, then the Required APA Banks shall appoint from among the APA Banks a
successor agent, whereupon such successor agent shall succeed to the rights,
powers and duties of the Funding Agent, and the term “Funding Agent” shall mean
such successor agent, effective upon its acceptance of such appointment, and the
former Funding Agent’s rights, powers and duties as Funding Agent shall be
terminated, without any other or further act or deed on the part of such former
Funding Agent or any of the parties to this Agreement. After the retiring
Funding Agent’s resignation hereunder as Funding Agent, the provisions of this
Article IV shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Funding Agent under this Agreement.

     SECTION 4.10    Chase Conflict Waiver. Chase acts as Agent for PARCO, as
issuing and paying agent for PARCO’s Commercial Paper and as provider for other
backup facilities for PARCO, and may provide other services or facilities from
time to time (the “Chase Roles”). Without limiting the generality of Section
4.8, each APA Bank hereby acknowledges and consents to any and all Chase Roles,
waives any objections it may have to any actual or potential conflict of
interest caused by Chase’s acting as the Funding Agent hereunder and acting as
or maintaining any of the Chase Roles, and agrees that in connection with any
Chase Role, Chase may take, or refrain from taking, any action which it in its
discretion deems appropriate. Each APA Bank is hereby notified that PARCO may
delegate responsibility for signing and/or sending Sale Notice to Chase as
PARCO’s Agent.

13

 



ARTICLE V

MISCELLANEOUS

     SECTION 5.1 Waivers; Amendments, etc.

     (a)   No Waiver; Remedies Cumulative. No failure or delay on the part of
the Funding Agent or any APA Bank in exercising any power, right or remedy under
this Agreement shall operate as a waiver thereof, nor shall any single or
partial exercise of any such power, right or remedy preclude any other further
exercise thereof or the exercise of any other power, right or remedy. The rights
and remedies herein provided shall be cumulative and nonexclusive of any rights
and remedies provided by law. Any waiver of this Agreement shall be effective
only for the specific purpose for which given.

     (b)   Amendments Etc. This Agreement may be amended, supplemented, modified
or waived with the written consent of all of the parties hereto. The Funding
Agent shall provide prior written notice to the Rating Agencies of any material
amendment, supplement, modification or waiver of this Agreement. In the case of
any waiver, PARCO, the APA Banks and the Funding agent shall be restored to
their former positions and rights hereunder.

     (c)   Integration. This Agreement, the Asset Backed Loan Agreement and the
other Transaction Documents contain a final and complete integration of all
prior expressions by the parties hereto with respect to the subject matter
hereof and shall constitute the entire agreement among the parties hereto with
respect to the subject matter hereof, superseding all prior oral or written
understandings.

     SECTION 5.2   Notices. Except as otherwise expressly provided herein, all
communications and notices provided for hereunder shall be in writing and shall
be (a) hand-delivered by messenger, (b) sent by reputable overnight or second
business day courier, or (c) sent by telecopy or similar electronic transmission
directed to the applicable address or telecopy number, as the case may be, set
forth on Exhibit B hereto (as amended from time to time) or at such other
address or telecopy number as any party may hereafter specific in writing to the
Funding agent for the purpose of receiving notices. Each such notice or other
communication shall be effective only upon receipt thereof.

     SECTION 5.3   Governing Law; Submission to Jurisdiction. This Agreement
shall be governed by, and construed in accordance with, the laws of the State of
New York.

     SECTION 5.4   Severability; Counterparts; Waiver of Setoff. This Agreement
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement. Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Each of the APA Banks and the Funding Agent hereby waives
any right of setoff it may have or to which it may be entitled under this
Agreement from time to time against PARCO or their respective assets.

     SECTION 5.5   Successors and Assigns: Participations; Assignments.

14



     (a)   Successors and Assigns. This Agreement shall be binding upon the
parties hereto and their respective successors and permitted assigns. No APA
Bank may participate, assign or sell any portion of its rights hereunder except
as required by operation of law, in connection with the merger, consolidation or
dissolution of any APA Bank or as provided in this Section 5.5. No assignment
hereunder shall become effective without a Rating Confirmation.

     (b)   Participations. Any APA Bank may, with the consent of the Funding
Agent and in the ordinary course of its business and in accordance with
applicable law, at any time sell to one or more Persons (each, a “Participant”)
participating interests in its rights and obligations hereunder and under the
Transaction Documents; provided, however, that each Participant shall purchase
an identical percentage in such selling APA Bank’s Commitment, Available
Commitment and Pro Rata Share of the APA Bank Net Investment. Notwithstanding
any such sale by an APA Bank of participating interests to a Participant, such
APA Bank’s rights and obligations under this Agreement shall remain unchanged,
such APA Bank shall remain solely responsible for the performance thereof, and
PARCO and the Funding Agent shall continue to deal solely and directly with such
APA bank in connection with such APA Bank’s rights and obligations under this
Agreement and the other Transaction Documents. Each APA Bank agrees that any
agreement between such APA Bank and any such Participant in respect of such
participating interest shall not restrict such APA Bank’s right to agree to any
amendment, supplement, waiver or modification to this Agreement.

     (c)   Assignments.

     (i)    Any APA Bank may at any time and from time to time, upon the prior
written consent of PARCO and the Funding Agent, assign to one or more accredited
investors or other Persons (“Purchaser(s)”) all or any part of its rights and
obligations under this Agreement and the other Transaction Documents pursuant to
a supplement to this Agreement, substantially in the form of Exhibit A hereto
(each, a “Transfer Supplement”), executed by the Purchaser, such selling APA
Bank and, as applicable, the Funding Agent; and provided however that (A) each
Purchaser shall purchase an identical percentage in such selling APA Bank’s
Commitment, Available Commitment and Pro Rata Share of the APA Bank Net
Investment, (b) any such assignment cannot be for an amount less than the lesser
of (1)[$10 million] and (2) such selling APA Bank’s Commitment or Pro Rate Share
of the APA Bank Net Investment (calculated at the time of such assignment) and
(C) each Purchaser must be (1) a financial institution incorporated in an OECD
country and rated at least A-1/P-1 (or the equivalent short-term rating) by the
Rating Agencies and (2) a “qualified institutional buyer” (as defined in Rule
144A under the Securities Act of 1933, as amended).

     (ii)   Each of the APA Banks agrees that in the event that it shall cease
to have short-term debt ratings at least equal to the ratings then assigned to
the Commercial Paper by the Rating Agencies, or, if such APA Bank does not have
short-term debt which is rated by the Rating Agencies, in the event that the
parent corporation of such APA Bank has rated short-term debt, such parent
corporation ceases to have short-term debt ratings at least equal to the ratings
then assigned to the Commercial Paper by the Rating Agencies (each, an “Affected
APA Bank”), such Affected APA Bank shall be obliged, at the request of PARCO and
the Funding Agent, to assign all of its rights and obligations hereunder to (x)
one or more other APA Banks selected by PARCO and the Funding Agent which are
willing to accept such assignment, or (y) another financial institution having
short-term debt ratings at last equal to the ratings when assigned to the
Commercial Paper by the Rating Agencies nominated by the Funding Agent and
consented to by PARCO (which consent shall not be unreasonably withheld) and the
Funding Agent, and willing to participate in this facility through the Scheduled

15



Commitment Termination Date in the place of such Affected APA Bank; provided
that (i) the Affected APA Bank receives payment in full, pursuant to a Transfer
Supplement and/or, as applicable, an assignment, of an amount equal to the
Affected APA Bank’s Pro Rata Share of the APA Bank Net Investment and any other
amounts due and owing to such Affected APA Bank under the Asset Backed Loan
Agreement and the other Transaction Documents and (ii) such nominated financial
institution, if not an existing APA Bank, satisfies all the requirements of this
Agreement.

     (iii)   Upon (A) execution of a Transfer Supplement, (B) delivery of an
executed copy thereof to PARCO, the Funding Agent and the Agent, (C) payment, if
applicable, by the Purchaser to such selling APA Bank of an amount equal to the
purchase price agreed between such selling APA Bank and the Purchaser and (D)
receipt by PARCO of a Rating Confirmation, such selling APA Bank shall be
released from its obligations hereunder to the extent of such assignment and the
Purchaser shall, for all purposes, be an APA Bank party to this Agreement and
shall have all the rights and obligations of an APA Bank under this Agreement to
the same extent as if it were an original party hereto, and no further consent
or action by PARCO, the APA Banks or the Funding Agent shall be required. The
amount of the assigned portion of the selling APA Bank’s Pro Rata Share of the
APA Bank Net Investment allocable to the Purchaser shall be equal to the
Transferred Percentage (as defined in the Transfer Supplement) of such selling
APA Bank’s Pro Rata Share of the APA Bank Net Investment which is transferred
hereunder regardless of the purchase price paid therefor. Such Transfer
Supplement shall be deemed to amend this Agreement to the extent, and only to
the extent, necessary to reflect the addition of the Purchaser as an APA Bank
and the resulting adjustment of the selling APA Bank’s Commitment arising from
the purchase by the Purchaser of all or a portion of the selling APA Bank’s
rights, obligations, and interest hereunder.

     SECTION 5.6   Effectiveness of this Agreement. This Agreement, and the
obligations of the Funding Agent and the APA Banks hereunder, shall become
effective when the Funding Agent has received counterparts hereof, duly executed
by the Funding Agent, PARCO and the APA Banks.

     SECTION 5.7   No Petition. The Funding Agent and each APA Bank hereby
covenant and agree that, prior to the date which is one year and one day after
the payment in full of all outstanding Commercial Paper of PARCO, such party
will not institute against, or join any other Person in instituting against,
PARCO any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or other similar proceeding under the laws of any jurisdiction. The
provisions of this Section 5.7 shall survive termination of this Agreement.

     SECTION 5.8   Waiver of Trial by Jury. To the extent permitted by
applicable law, the Funding Agent, the APA Banks and PARCO irrevocably waive all
right of trial by jury in any action, proceeding or counterclaim arising out of
or in connection with this Agreement or the operative documents or any matter
arising hereunder or thereunder.

     SECTION 5.9   Limited Recourse. Notwithstanding anything to the contrary
contained herein, the obligations of PARCO under this Agreement are solely the
corporate obligations of PARCO and, in the case of obligations of PARCO other
than Commercial Paper, shall be payable at such time as funds are received by or
are available to PARCO in excess of funds necessary to pay in full all
outstanding Commercial Paper and, to the extent funds are not available to pay
such obligations, the claims relating thereto shall not constitute a claim
against PARCO but shall continue to accrue. Each party hereto agrees that the
payment of any claim (as defined in Section 101 of Title 11 of the Bankruptcy
Code) of any such party shall be subordinated to the payment in full of all
Commercial Paper.

16



     No recourse under any obligation, covenant or agreement of PARCO contained
in this Agreement shall be had against any incorporator, stockholder, officer,
director, employee or agent of PARCO, the Agent, the Funding Agent, the Manager
or any of their Affiliates (solely by virtue of such capacity) by the
enforcement of any assessment or by any legal or equitable proceeding, by virtue
of any statute or otherwise; it being expressly agreed and understood that this
Agreement is solely a corporate obligation of PARCO individually, and that no
personal liability whatever shall attach to or be incurred by any incorporator,
stockholder, officer, director, employee or agent of PARCO, the Agent, the
Funding Agent, the Manager or any of their Affiliates (solely by virtue of such
capacity) or any of them under or by reason of any of the obligations, covenants
or agreements of PARCO contained in this Agreement, or implied therefrom, and
that any and all personal liability for breaches by PARCO of any such
obligations, covenants or agreements, either at common law or at equity, or by
statute, rule or regulation, of every such incorporator, stockholder, officer,
director, employee or agent is hereby expressly waived as a condition of and in
consideration for the execution of this Agreement; provided that the foregoing
shall not relieve any such Person from any liability it might otherwise have as
a result of fraudulent actions taken or omissions made by them. The provisions
of this Section 5.9 shall survive termination of this Agreement.

     SECTION 5.10   Liability of Funding Agent. Notwithstanding any provision of
this Agreement: (i) the Funding Agent shall not have any obligations under this
Agreement other than those specifically set forth herein, and no implied
obligations of the Funding Agent shall be read into this Agreement; and (ii) in
no event shall the Funding Agent be liable under or in connection with this
Agreement for indirect, special, or consequential losses or damages of any kind,
including lost profits, even if advised of the possibility thereof and
regardless of the form of action by which such losses or damages may be claimed.
Neither the Funding Agent nor any of its directors, officers, agents or
employees shall be liable for any action taken or omitted to be taken in good
faith by it or them under or in connection with this Agreement, except for its
or their own gross negligence or wilful misconduct. Without limiting the
foregoing, the Funding Agent (a) may consult with legal counsel (including
counsel for PARCO and the APA Bank), independent public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts, (b) shall not be responsible to PARCO for any
statements, warranties or representations made in or in connection with this
Agreement, the Asset Backed Loan Agreement or the other Transaction Document,
(c) shall not be responsible to PARCO for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement, the Funded
Assets, the Asset Backed Loan Agreement or the other Transaction Documents, (d)
shall incur no liability under or in respect of any of the Commercial Paper or
other obligations of PARCO under this Agreement or the other Transaction
Documents and (e) shall incur no liability under or in respect of this Agreement
or the other Transaction Documents by acting upon any notice (including notice
by telephone), consent, certificate or other instrument or writing (which may be
by facsimile) believed by it to be genuine and signed or sent by the proper
party or parties. Notwithstanding anything else herein or the other Transaction
Documents, it is agreed that where the Funding Agent may be required under this
Agreement or the other Transaction Documents to give notice of any event or
condition or to take any action as a result of the occurrence of any event or
the existence of any condition, the Funding Agent agrees to give such notice or
take such action only to the extent that it has actual knowledge of the
occurrence of such event or the existence of such condition, and shall incur no
liability for any failure to give such notice or take such action in the absence
of such knowledge.

17

     IN WITNESS WHEREOF, the parties hereto have caused this Asset Purchase
Agreement to be executed and delivered by their duly authorized officers or
signatories as of the date hereof.

PARK AVENUE RECEIVABLES
CORPORATION
    By:  

--------------------------------------------------------------------------------

Name: ANDREW L. STIDD
Title: PRESIDENT
 
THE CHASE MANHATTAN BANK, as APA Bank
  By:  

--------------------------------------------------------------------------------

Name: BRADLEY S. SCHWARTZ
Title: MANAGING DIRECTOR
  THE CHASE MANHATTAN BANK, as the Funding Agent   By:  

--------------------------------------------------------------------------------

Name: LARA GRAFF
Title: VICE PRESIDENT

18

EXHIBIT A
[FORM OF TRANSFER SUPPLEMENT]

     THIS TRANSFER SUPPLEMENT is entered into as of the _______ day of ________,
200__, by and between _____________ (“Seller”) and ____________________
(“Purchaser”).

PRELIMINARY STATEMENTS

     A.   This Transfer Supplement is being executed and delivered in accordance
with Section 5.5(c) of that certain Asset Purchase Agreement, dated as of 30
March, 2001 (as amended, supplemented or otherwise modified and in effect from
time to time, the “Agreement”), by an among Park Avenue Receivables Corporation,
a Delaware corporation, the several APA Banks party thereto from time to time,
and The Chase Manhattan Bank, a New York banking corporation, individually and
as Funding Agent. Capitalised terms used herein and not otherwise defined herein
are used with the meanings set forth in, or incorporated by reference into, the
Agreement.

     B.   The Seller is an APA Bank party to the Agreement, and the Purchaser
wishes to become an APA Bank thereunder.

     C.   The Seller is selling and assigning to the Purchaser an undivided ___%
(the “Transferred Percentage”) interest in all of Seller’s rights and
obligations under the Agreement, including, without limitation, the Seller’s
Commitment and (if applicable) the Seller’s Pro Rata Share of the APA Bank Net
Investment as set forth herein.

     The parties hereto hereby agree as follows:

          1.   The transfer effected by this Transfer Supplement shall become
effective (the “Transfer Effective Date”) two (2) Business Days (or such other
date selected by the Funding Agent in its sole discretion) following the date on
which a transfer effective notice substantially in the form of Schedule II to
this Transfer Supplement (“Transfer Effective Notice”) is delivered by the
Funding Agent to PARCO, the Seller and the Purchaser. From and after the
Transfer Effective Date, the Purchaser shall be an APA Bank party to the
Agreement for all purposes thereof as if the Purchaser were an original party
thereto and the Purchaser agrees to be bound by all of the terms and provision
contained therein.

          2.   If there is no APA Bank Net Investment on the Transfer Effective
Date, Seller shall be deemed to have hereby transferred and assigned to the
Purchaser, without recourse, representation or warranty (except as provided in
paragraph 6 below), and the Purchaser shall be deemed to have hereby irrevocably
taken, received and assumed from the Seller, the Transferred Percentage of the
Seller’s Commitment and all rights and obligations associated therewith under
the terms of the Agreement, including, without limitation, the Transferred
Percentage of the Seller’s future funding obligation under Section 2.2(a) of the
Agreement.

          3.   If there is an APA Bank Net Investment, at or before 12:00 noon,
local time of the Seller, on the Transfer Effective Date, the Purchaser shall
pay to the Seller, in immediately available funds, an amount equal to the sum of
(i) the Transferred Percentage of an amount equal to the Seller’s Pro Rata Share
of the APA Bank Net Investment (such amount, being hereinafter referred to as
the “Purchaser’s Funding Balance”); (ii) all accrued but unpaid (whether or not
then due) interest attributable to the Purchaser’s Funding Balance; and (iii)
accrued by unpaid fees and other costs and expenses payable in respect of the
Purchaser’s Funding Balance for the period commencing upon each date such unpaid
amounts commence accruing, to and including the Transfer Effective Date (the
“Purchaser’s Acquisition Cost”),

19



whereupon, the Seller shall be deemed to have transferred and assigned to the
Purchaser, without recourse, representation or warranty (except as provided in
paragraph 6 below), and the Purchaser shall be deemed to have hereby irrevocably
taken, received and assumed from the Seller, the Transferred Percentage of the
Seller’s Commitment and the Seller’s Pro Rata Share of the APA Bank Net
Investment and all related rights and obligations under the Agreement,
including, without limitation, the Transferred Percentage of the Seller’s future
funding obligations under Section 2.2(a) of the Agreement.

          4.   Concurrently with the execution and delivery hereof, the Seller
will provide to the Purchaser copies of all documents requested by the Purchaser
which were delivered to the Seller pursuant to the Agreement.

          5.   Each of the parties to this Transfer Supplement agrees that at
any time and from time to time upon the written request of any other party, it
will execute and deliver such further documents and do such further acts and
things as such other party may reasonably request in order to effect the
purposes of this Transfer Supplement.

          6.   By executing and delivering this Transfer Supplement, the Seller
and the Purchaser confirm to and agree with each other, the Funding Agent and
the APA Bank as follows: (a) other than the representation and warranty that it
has not created any adverse claim upon any interest being transferred hereunder,
the Seller makes no representation or warranty and assumes no responsibility
with respect to any statements, warranties or representations made by any other
Person in or in connection with the Agreement or the Transaction Documents or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value thereof or any other instrument or document furnished pursuant thereto or
the perfection, priority, condition, value or sufficiency of any collateral; (b)
the Seller makes no representation or warranty and assumes no responsibility
with respect to the financial condition of PARCO, the Funding Agent or any
Transaction Party, any surety or any guarantor or the performance or observance
by PARCO, and Transaction Party or the Funding Agent of any of their respective
obligations under the Agreement or any Transaction Document or any other
instrument or document furnished pursuant thereto or in connection therewith;
(c) the Purchaser confirms that it has received a copy of the Agreement and the
Transaction Documents, together with such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this transfer Supplement; (d) the Purchaser will, independently and without
reliance upon the Funding Agent, PARCO, or any other APA Bank, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decision in taking or not taking action under the Agreement
or the Transaction Documents; (e) the Purchaser appoints and authorizes the
Funding Agent to take such action as agent on its behalf and to exercise such
powers under the Agreement as are delegated to the Funding Agent by the terms
thereof, together with such powers as are reasonably incidental thereto; and (f)
the Purchaser agrees that it will perform in accordance with their terms all of
the obligations which, by the terms of the Agreement are required to be
performed by it as an APA Bank.

          7.   Each party hereto represents and warrants to and agrees with the
Funding Agent that it is aware of and will comply with the provisions of the
Agreement, including, without limitation, Sections 2.2, 5.5 and 5.7 thereof.

          8.   Schedule I hereto sets forth the revised Commitment of the Seller
and the Commitment of the Purchaser, as well as administrative information with
respect to the Purchaser.

          9.   This Transfer Supplement shall be governed by, and construed in
accordance with, the laws of the State of New York.

20



     IN WITNESS WHEREOF, the parties hereto have caused this Transfer Supplement
to be executed by their respective duly authorised officers as of the date
hereof.

[SELLER]     By:  

--------------------------------------------------------------------------------

Name:
Title:
 

[PURCHASER]

    By:


--------------------------------------------------------------------------------

Name:
Title:

21

SCHEDULE I TO TRANSFER SUPPLEMENT

LIST OF PURCHASING OFFICES, ADDRESSEES
FOR NOTICES AND COMMITMENT AMOUNTS

Date: ___________________, 200__

Transferred Percentage: ___________%

Seller Commitment
[existing] Commitment
[revised] Pro Rata Share of
APA Bank Net Investment Pro
Rata
Share                         Purchaser Commitment
[initial] Pro Rata Share of
APA Bank Net Investment Pro
Rata
Share

 

Address for Notices:

___________________
___________________
___________________
Attention:
Telephone:
Telecopy:

22

SCHEDULE II TO TRANSFER SUPPLEMENT

TRANSFER EFFECTIVE NOTICE

      TO:   ___________________, Seller     ___________________    
___________________       TO:   ___________________, Purchaser    
___________________     ___________________                  

     The undersigned, as Funding Agent under the Asset Purchase Agreement, dated
as of 30 March, 2001 (as amended, supplemented or otherwise modified and in
effect from time to time), by and among Park Avenue Receivables Corporation, a
Delaware corporation, the several APA Banks party thereto from time to time, and
The Chase Manhattan Bank, a New York banking corporation, individually and as
Funding Agent, hereby acknowledges receipt of executed counterparts of a
completed Transfer Supplement dated as of _______________, 200__, between
______________, as Seller, and ______________, as Purchaser. Capitalized terms
defined in such Transfer Supplement are used herein as therein defined or
incorporated by reference therein.

          1.   Pursuant to such Transfer Supplement, you are advised that the
Transfer Effective Date will be ______________, 200__.

          2.   The Funding Agent each hereby consents to the Transfer Supplement
as required by Section 5.5(c) of the Agreement.

          [3.   Pursuant to such Transfer Supplement, the Purchaser is required
to pay $__________ to the Seller at or before 12:00 noon (local time of the
Seller) on the Transfer Effective Date in immediately available funds.]

Very truly yours,
 
THE CHASE MANHATTAN BANK,
as Funding Agent
 

By:  

--------------------------------------------------------------------------------

Authorized Signatory

23

EXHIBIT B
NOTICE ADDRESSES

If to PARCO   Park Avenue Receivables Corporation c/o Global Securitization
Services, LLC 114 West 47th Street, Suite 1715 New York, New York 10036
Attention:
President
Telephone:
(212) 302-5151
Telecopy:
(212) 302-8767

 

If to the Funding Agent:   The Chase Manhattan Bank 450 West 33rd Street, 15th
Floor New York, New York 10001 Attention:
Lara Graff
 
CMFS - PARCO
Telephone:
(212) 946-3748
Telecopy:
(212) 946-8098

 

If to the APA Bank:   The Chase Manhattan Bank 270 Park Avenue New York, New
York 10017 Attention:
Bradley Schwartz
Telephone:
(212) 834-5144
Telecopy:
(212) 834-6562

24

ANNEX I
COMMITMENTS

The Chase Manhattan Bank $127,500,000

 

 

25